Mr. Justice Bean
delivered the opinion of the court.
The petitioner was, on September 12, 1898, committed to await the action of the grand jury for the crime of “itinerantly vending medicine without a license,” in violation of the provision of section 11 of the act of 1889, entitled “An act to regulate the practice of medicine and surgery in the State of Oregon,” as amended by the act of 1891. He subsequently applied to be discharged under a writ of habeas corpus, but. was remanded to the custody of the defendant, from which judgment he appeals. The questions presented in the appeal are identical with those in the case of Ex parte Ferdon, 35 Or. 171, with the exception that the petitioner was a regularly licensed phy*600sician, and entitled to practice medicine and surgery in the state as such. But the case is ruled by the Ferclon Case, and for the reasons there given, the judgment is reversed and the case remanded with directions to discharge the petitioner. Reversed.